PER CURIAM.
In the above stated cause the judgment of the Trial Court was on March IS, 1967, reversed by this Court, Acting Chief Judge Pierce writing an opinion of reversal, Judge Hobson concurring in the conclusion only, and Associate Judge Driver dissen;.i’-|n' with opinion. Thereafter, upon petition for cer-tiorari, the Supreme Court of Florida, on July 12, 1967, reported in 201 So.2d 225, entered Order pointing out that the reversal by this Court was “without a majority opinion setting forth the reasons therefor”, and requesting this Court to “prepare and adopt a majority opinion setting forth the theory and reasoning upon which the judgment of reversal” was based. Jurisdiction was temporarily relinquished to this Court for such purpose with directions that the cause be then returned to the Supreme Court for “further review.”
Pursuant to such directions, a majority of the panel of this Court originally sitting in consideration of the cause upon appeal have agreed upon a majority opinion of reversal by deleting from the original opinion of Judge Pierce appearing in 197 So.2d beginning at page 574, that portion thereof beginning with the words “Confirmation of the soundness of our decision here * * * ” appearing on page 587 of said volume, and ending with the words “ ‘ * * * until he has consulted with an attorney and thereafter consents to be questioned’ ”, being the conclusion of a quotation taken from the so-called Miranda case, appearing on page 588 of said volume, deleting also footnote 14 of said opinion, and renumbering footnote 15 to read footnote 14. As so deleted and modified, said opinion is hereby now adopted as the majority opinion of this Court.
A copy of this Memorandum Order, certified by the Clerk of this Court, shall be forthwith forwarded to the Supreme Court of Florida as per previous directions.
PIERCE, Acting C. J., and HOBSON, J., concur.
DRIVER, B. J., Associate Judge, dissents with opinion.